DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status

Claims 1, 18, and 37 have been amended.
Claims 4, 6, 9-17, 21-36, 40, and 44-45 are previously cancelled.
No newly added claims. 
Claims 1-3, 5, 7-8, 18-20, 37-39, 41-43, and 46-50 are presented for examination.

Response to Arguments

Applicant's arguments filed in the amendment filed on 3/29/2021 have been fully considered but applicant’s arguments is moot in view of new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, claim in last paragraph recites “plurality of recommended content items”, and further recites “the at least two second content items”, it is unclear from the claim that limitation “two second content items” refers to “plurality of recommended content items”, therefore it renders the claim indefinite. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

Claims 1, 3, 7, 18-19, 37, 39, 42, 46, 48 and 49 are rejected under U.S.C. 103 as being unpatentable over Wellen et al. (US 20120124630), in view of Wang et al. (US 20140280233).

Regarding claim 1, Wellen discloses, a method comprising:  
inserting an interactive element into a first content item (par. 0026, fig. 4, discloses, the user can be provided embedded links such as 403. Selection of such embedded links can provide the user access to related content for the specific term that has been linked, i.e. inserting interactive embedded link in to article 401);
causing, during output of the first content, based on an interaction with the interactive element (par. 0026, fig. 4, discloses, the user can be provided embedded links such as 403. Selection of such embedded links can provide the user access to related content for the specific term that has been linked, during output of the article 401, based on user selection of link 403), retrieval of a plurality of information items associated with a plurality of second content items, wherein the plurality of second content items are recommended based on relatedness to the first content item (par. 0025, fig. 3, par. 0030, fig. 7, discloses The related content may be queried from a database using various criteria, including the topic of article 301, subtopics related to article 301, key words such as key word 303, i.e. related content items or plurality of second content items are retrieved);
causing output of the plurality of information items associated with the plurality of second content items (par. 0025, fig. 3, par. 0030, fig. 7 discloses related content 302 is displayed which contains such as television and radio that may be of interest to the user based upon their interest in article 301 information, related content includes information items such as name of the content, channel name, broadcast time); and
causing, based on user input associated with at least two information item of the plurality of information items, at least two second content items of the plurality of second content items associated with the at least two information items to be stored (par. 0030 disclose, providing user’s ability to record related content, user is provided option of button 701 to set recording, a user may be able to record a television program using a DVR or personal digital recorder, an online video clip, or audio clip to their computer's hard drive, or a radio broadcast using a digital radio recording device. Similarly, a user may be given the option to download content or applications to their mobile phone or smart phone, par. 0035, fig. 11, step 1106 discloses program has been recorded, here user is provided ability to record or download plurality of related content items that user can set for recording and complete the recording for all the related content, fig. 14 also shows plurality of content items that user can set for recording). 
Wellen does not disclose, two information items to be stored in a single content file, wherein the single content file comprises one or more indications of where each of the at least two second content items is located within the single content file.
Wang discloses, two information items to be stored in a single content file, wherein the single content file comprises one or more indications of where each of the at least two second content items is located within the single content file (par. 0035 discloses media content recordings may include a concatenation of representations of all media content recordings into a single concatenated timeline. Each media content recording can be represented as being located along the concatenated timeline at a given position, and boundaries of the recordings can be stored to translate an identified position in the file to an identifier, i.e. media recordings are concatenated in to single file, where each media content is being represented being located along timeline at a given position with boundaries of the recordings, here timeline provides indications where each of the media content is located in the single concatenated media recording file) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wellen with teachings of two of the content item stored in a single content file and single content file includes indication of where each of the content items are located within the single content file, as taught by Wang, to search the media content against single concatenated media content recording if more efficient compared distributed content recording, as disclosed in Wang, par. 0034.
  
Regarding claim 3, the method of claim 1,
Wellen further discloses, wherein the relatedness to the first content item is based on at least one of: genre, content type, user preference parameters, parental ratings, or channel settings (par. 0029 discloses the query may take into account a "user profile," which may contain information specific to the user, such as 
 2ATTORNEY DOCKET NO.: 26141.0216U1 
Regarding claim 7, the method of claim 1,
Wellen further discloses, further comprising causing a user device to output the at least two of second content items of the plurality of second content items associated with the at least two information items (par. 0025, fig.3, element 302 discloses outputting two of the related content items which has plurality of associated information items, such as channel name, date and time of programing schedule name of the program).

Regarding claim 18, Wellen discloses, A method comprising: 
receiving, by a network device, based on an interaction with an interactive element displayed output with a content item, a content identifier associated with the content item (par. 0026 discloses, the user can be provided embedded links such as 403. Selection of such embedded links can provide the user access to related content for the specific term that has been linked, or can be used to further refine the related content chosen for the user in relation to the topic of article 401, because the user has selected an option to receive related content. Par. 0027 discloses, at step 502 a set of search criteria is assembled. Step 502 may occur at the user's computer, or at a remote server, such as Media Database Server 103, here media database server = a network device, because user has selected to get related content by interacting with ; 
determining one or more content parameters associated with the content identifier (par. 0025 discloses using topic of requested content to query for related content);
determining, based on relatedness between the one or more content parameters associated with the content identifier and one or more respective content parameters associated with a plurality of additional content items, a plurality of recommended content items (par. par. 0027-0028, 0030, 0033-0034, fig. 5, 7, and 10 discloses that a search query is performed to find related or matching content related to selected first media type, i.e. is performing of search based on matching of related content (i.e. recommended content items) related to the topics (i.e. content parameter) of fist media content is done based on relatedness of topics of first content item and topic of related content items, such as talk show being parameter of first content item 301 as well as also parameter of displayed related content item 302); 
causing, output of a plurality of information items associated with the plurality of recommended content items (par. 0025, fig. 3, par. 0030, fig. 7 discloses related content 302 is displayed which contains such as television and radio that may be of interest to the user based upon their interest in article 301information, related content includes information items such as name of the content, channel name, broadcast time); 
causing, based on user input associated with at least two information item of the plurality of information items, at least two recommended content items of the plurality of recommended content items associated with the at least two information items to be stored (par. 0030 disclose, providing user’s ability to record related content, user is provided option of button 701 to set recording, a user may be able to record a television program using a DVR or personal digital recorder, an online video clip, or audio clip to their computer's hard drive, or a radio broadcast using a digital radio recording device. Similarly, a user may be given the option to download content or applications to their mobile phone or smart phone, par. 0035, fig. 11, step 1106 discloses program has been recorded, here user is provided ability to record or download plurality of related content items that user can set for recording and complete the recording for all the related content, fig. 14 shows plurality of content items that user can set for recording). 
Wellen does not disclose, two information items to be stored in a single content file, wherein the single content file comprises one or more indications of where each of the at least two second content items is located within the single content file.
Wang discloses, two information items to be stored in a single content file, wherein the single content file comprises one or more indications of where each of the at least two second content items is located within the single content file (par. 0035 discloses media content recordings may include a concatenation of representations of all media content recordings into a single concatenated timeline. Each media content recording can be represented as being located along the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wellen with teachings of two of the content item stored in a single content file and single content file includes indication of where each of the content items are located within the single content file, as taught by Wang, to search the media content against single concatenated media content recording if more efficient compared distributed content recording, as disclosed in Wang, par. 0034.

Regarding claim 19, Wellen meets the claim limitations as set forth in claim 7.
 
Regarding claim 37, Wellen discloses, An apparatus comprising: 
one or more processors (par. 0024, fig. 2 discloses The digital video recorder consists of processors and memory); and 
a memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to (par. 0024, fig. 2 discloses The digital video recorder consists of processors and memory, par. 0046 discloses, Processes described herein can be implemented using computer executable instruction stored on computer readable medium located at one or more location, and which : 
insert an interactive element into a first content item ((par. 0026, fig. 4, discloses, the user can be provided embedded links such as 403. Selection of such embedded links can provide the user access to related content for the specific term that has been linked, i.e. inserting interactive embedded link in to article 401); 
cause, during output of the first content item, based on an interaction with the interactive element (par. 0026, fig. 4, discloses, the user can be provided embedded links such as 403. Selection of such embedded links can provide the user access to related content for the specific term that has been linked, during output of the article 401, based on user selection of link 403), retrieval of a plurality of information items associated with a plurality of second content items, wherein the plurality of second content items are recommended based on relatedness to the first content item (par. 0025, fig. 3, par. 0030, fig. 7, discloses The related content may be queried from a database using various criteria, including the topic of article 301, subtopics related to article 301, key words such as key word 303, i.e. related content items or plurality of second content items are retrieved); 
cause output of the plurality of information items associated with the plurality of second content items (par. 0025, fig. 3, par. 0030, fig. 7 discloses related content 302 is displayed which contains such as television and radio that may be of interest to the user based upon their interest in article 301information, related content includes information items such as name of the content, channel name, broadcast time); and
 cause, based on user input associated with information item of the plurality of information items, content items of the plurality of second content items associated information item to be stored ((par. 0030 disclose, providing user’s ability to record related content, user is provided option of button 701 to set recording, a user may be able to record a television program using a DVR or personal digital recorder, an online video clip, or audio clip to their computer's hard drive, or a radio broadcast using a digital radio recording device. Similarly, a user may be given the option to download content or applications to their mobile phone or smart phone, par. 0035, fig. 11, step 1106 discloses program has been recorded, here user is provided ability to record or download plurality of related content items that user can set for recording and complete the recording for all the related content, fig. 14 shows plurality of content items that user can set for recording). 
Wellen does not disclose, two information items to be stored in a single content file, wherein the single content file comprises one or more indications of where each of the at least two second content items is located within the single content file.
Wang discloses, two information items to be stored in a single content file, wherein the single content file comprises one or more indications of where each of the at least two second content items is located within the single content file (par. 0035 discloses media content recordings may include a concatenation of representations of all media content recordings into a single concatenated timeline. Each media content recording can be represented as being located along the concatenated timeline at a given position, and boundaries of the recordings can be .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wellen with teachings of two of the content item stored in a single content file and single content file includes indication of where each of the content items are located within the single content file, as taught by Wang, to search the media content against single concatenated media content recording if more efficient compared distributed content recording, as disclosed in Wang, par. 0034.

Regarding claim 39, Wellen meets the claim limitations as set forth in claim 3.
Regarding claim 42, Wellen meets the claim limitations as set forth in claim 7.
Regarding claim 46, The method of claim 1, 
Wellen further discloses, wherein the plurality of second content items comprises at least one of: linear content items or non-linear content items (par. 0027 discloses a set of related content, such as television programs, radio broadcasts and mobile device content is determined).
Regarding claim 48, Wellen meets the claim limitations as set forth in claim 3.
Regarding claim 49, Wellen meets the claim limitations as set forth in claim 46.

Claims 2 and 38 are rejected under U.S.C. 103 as being unpatentable over Wellen et al. (US 20120124630), in view of Wang et al. (US 20140280233), in further view of Tidwell (US 20130276022).

Regarding claim 2, the method of claim 1,
Wellen in view of Wang does not disclose, wherein inserting the interactive element is based on at least one of: a request to store the first content item or a credit roll associated with the first content item. 
Tidwell discloses, wherein inserting the interactive element is based on at least one of: a request to store the first content item or a credit roll associated with the first content item. (par. 0170 discloses additional functions options are provided to the viewer as an overlay to the displayed event or display within promotion, par. 0172 discloses when a request to record the prompted event is received, par. 0174 discloses additional media options are displayed such as enable the viewer to schedule a recording for the next episode, i.e. inserting the interactive element based on a request to store the content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wellen in view of Wang, by teachings of inserting the interactive element based on a request to store the first content item, as taught by Tidwell, to schedule various activity relating to delivered content so to relieve viewer from having to the take additional actions, as disclosed in Tidwell, par. 0014.

Regarding claim 38, Wellen in view of Wang in further view of Tidwell meets the claim limitations as set forth in claim 2.

Claims 5 and 41 are rejected under U.S.C. 103 as being unpatentable over Wellen et al. (US 20120124630), in view of Wang et al. (US 20140280233), in further view of Wei et al. (US 20150012926).

Regarding claim 5, the method of claim 1,
Wellen in view of Wang does not disclose, wherein an order of the output of the plurality of information items associated with the plurality of second content items is based on a respective strength of recommendation of each second content item of the plurality of second content items.
Wei discloses, wherein an order of the output of the plurality of information items associated with the plurality of second content items is based on a respective strength of recommendation of each second content item of the plurality of second content items (par. 0044, 0046 discloses video recommendation are displayed in an order according to their raking scores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wellen in view of Wang, by teachings of order of the display of the recommended content is based on respective strength of each recommended content item in the recommended content list, as taught by Wei,f or ranking and recommending more popular content, as disclosed in Wei, par. 0006.

Regarding claim 41, Wellen in view of Wang in further view of Wei meets the claim limitations as set forth in claim 5.

Claims 8, 20, and 43 are rejected under U.S.C. 103 as being unpatentable over Wellen et al. (US 20120124630), in view of Wang et al. (US 20140280233), in further view of Cordray (US 20070154163).

Regarding claim 8, the method of claim 1,
Wellen in view of Wang does not discloses, wherein the output of the plurality of information items associated with the plurality of second content items is based on at least one of, an order in which the first content item and the plurality of second content items first aired or an order of numbered episodes.
Cordray discloses, wherein the output of the plurality of information items associated with the plurality of second content items is based on at least one of, an order in which the first content item and the plurality of second content items first aired or an order of numbered episodes (par. 0095 and fig. 8 and 10 discloses list of second content items that is based on order of numbered episodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wellen in view of Wang, by teachings of order of the display of the second content items is based on an order of numbered episodes, as taught by Cordray, to allow users to record some or all episodes of a series and thereby to view the episodes of a series in order, as disclosed in Cordray, par. 0006.

  Regarding claim 20, Wellen in view of Wang in further view of Cordray meets the claim limitations as set forth in claim 8.

Regarding claim 43, Wellen in view of Wang in further view of Cordray meets the claim limitations as set forth in claim 8.

Claims 47 and 50 are rejected under U.S.C. 103 as being unpatentable over Wellen et al. (US 20120124630), in view of Wang et al. (US 20140280233), in further view of Roberts et al. (US 20110107374).

Regarding claim 47, the method of claim 1,
Wellen in view of Wang expliclitly does not disclose, wherein an order of the output of the plurality of information items associated with the plurality of second content items is based on at least one of: a resolution, a bitrate, an encoding type, or a content type.
Roberts discloses, wherein an order of the output of the plurality of information items associated with the plurality of second content items is based on at least one of: a resolution, a bitrate, an encoding type, or a content type (par. 0108-0109 fig. 11 discloses generated watch list displayed and can be sorted by data representing media content instances ranked by content types).
Wellen in view of Wang, by teachings of order of the display of the of the information associated with list of content item is based on a content type, for improving the user experience associated with accessing and consuming media content, as disclosed in Roberts, par. 0002.

Regarding claim 50, Wellen in view of Wang in further view of Roberts meets the claim limitations as set forth in claim 47.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736.  The examiner can normally be reached on M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423